Citation Nr: 0823007	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  08-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.


This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

The veteran has recently asserted a claim for service 
connection for bilateral hearing loss.  As this issue had not 
been developed for review by the Board it is referred to the 
RO for appropriate development.  

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board finds that recent correspondence from the veteran 
warrants initial review by the Agency of Original 
Jurisdiction.  In correspondence sent to the RO dated March 
18, 2008 (after a March 12, 2008 certification of his claim 
to the Board), the veteran stated that he had an upcoming 
appointment with a private audiologist and would submit the 
resulting diagnoses within three weeks.  In correspondence 
sent to the RO dated April 1, 2008, the veteran stated that 
he wished to withdraw his claim for service connection for 
tinnitus and submit a claim for service connection for 
bilateral hearing loss and tinnitus.  He attached a March 
2008 private medical opinion addressing the etiology of his 
tinnitus and hearing loss, without a waiver of initial 
adjudication by the RO.  In correspondence dated April 30, 
2008, the veteran's representative (the Disabled American 
Veterans, or DAV) filed a motion to advance the veteran's 
appeal on the docket, which the Board granted in June 2008.

In a July 2008 Motion for Remand, the DAV stated that the 
veteran did not waive initial review of the recently 
submitted evidence and moved the Board to remand the tinnitus 
claim to the RO for further adjudication.  The DAV also 
clarified that 

the veteran's April 1, 2008 statement did not withdraw the 
claim for service connection for tinnitus but rather sought 
to add the issue of entitlement to service connection for 
bilateral sensorineural hearing loss.  The DAV asked that 
this issue also be adjudicated on remand.  

In light of the July 2008 Motion for Remand and the 
provisions of 38 C.F.R. § 20.1304, the Board finds that prior 
to the Board's appellate review, the RO must consider the 
March 2008 private medical opinion, as well as any other 
evidence received since the February 2008 Statement of the 
Case (SOC).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claim for 
service connection for tinnitus, to 
include consideration of the March 2008 
private medical evidence, as well as 
any other evidence added to the record 
since the issuance of the February 2008 
SOC.  If any part of the decision is 
adverse to the appellant, provide him 
and his representative a supplemental 
statement of the case which reflects 
consideration of the evidence added to 
the record since the February 2008 SOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






								[Continued on next 
page]

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




